ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant’s motion stresses the complaint brought forward in bill of exception number two that no sufficient predicate was laid for the reproduction of the evidence of Dr. Hunt. No specific objection was pointed out wherein the predicate was thought to be lacking, but only a general objection. It is now urged that the defect was in the omission of the court reporter to testify that he correctly reported Dr. Hunt’s evidence on the former trial. There appears in our original opinion a quoted statement of the court reporter as to Dr. Hunt’s testimony, as follows: “I correctly reported that testimony and I correctly transcribed my shorthand notes of Dr. Hunt’s testimony.”
We have been rather severely brought to task regarding the above statement, it being averred in the motion that appellant’s “counsel have read and reread the statement of facts and have failed to find- where the court reporter gave the testimony attributed to him by the quotation in the court’s opinion. In fact, and with profound respect for the court, appellant’s counsel submits that the quoted testimony * * * is not to be found in the statement of facts.” If counsel who prepared the motion will read the statement of facts one more time he will find on page 75 where the court reporter was recalled to the witness stand and used the exact language found in our opinion. The *508statement that he correctly reported the evidence is not found in bill of exception number two, and if said bill recited that it contained all the evidence on the predicate we would be confronted with a situation where the statement of facts and the bill might be in conflict, in which event the bill would control. There being no such recital in the bill in question, and in view of the fact that any omission in regard to the predicate was covered and cured by the court reporter upon his recall to the stand, we adhere to the ruling that the trial court committed no error in permitting the reproduction of Dr. Hunt’s testimony.
Appellant further insists in his motion for rehearing that bill of exception number seven reflects reversible error. On account of the stress laid upon said bill we copy same in full with exception of the approval of the trial judge and caption of the bill.
“Be it remembered, upon the trial of the above entitled and numbered cause, and while the witness Charles A. Weathered, a witness upon behalf of defendant, was being cross-examined by Harold M. LaFont, the District Attorney representing the State in this cause, and after said witness had testified that he had instructed one George Porcher or some other clerk at the hotel where he was staying at Corpus Christi, Texas, that he was not to call him to the telephone, and to keep his mail; that he was going out on-a hunting trip, and after he had denied making numerous statements to the said George Porcher, and stated that he had talked to the said witness George Porcher within the last few days, and learned that he was subpoenaed to testify on this trial, and had testified that he, in company with three or four other men, went to Littlefield to George Porcher’s father’s house on the previous night, and tried to talk to him over there, the District Attorney propounded said witness the following question: “Q. You were all drunk at the time, weren’t you?” To which said witness replied: “A. Well, no, nobody had a drink.”
“Whereupon the defendant objected to said remark as being highly improper. Whereupon said District Attorney, in the presence and hearing of the jury, stated: ‘We will prove it, Your Honor.’
“Whereupon the defendant objected to all of said conduct and statement on the part of said District Attorney, for the reason that even if the parties who went to Littlefield were drunk, it would not be binding upon the defendant, who knew *509nothing about it and had nothing to do with it, and it was drawing extraneous matters into the record.
“Which objection was by the Court overruled, with the statement : ‘That may be true, but still it might affect that witness’s testimony."
“And to which action and ruling of the Court, as well as the conduct and statement on the part of the District Attorney, the defendant then and there, in open Court, excepted.
“And be it further remembered, that no other evidence was offered showing or tending in any degree to show that the witness Charles A. Weathered or any one who accompanied him to Littlefield on the occasion referred to by said District Attorney were either drunk or drinking.
“And to all of which action and ruling of the Court, the defendant here now excepts, and tenders this, his bill of exceptions, and asks that the same be examined, approved, allowed as true, and made a part of the record in this cause, which is now here accordingly done.”
We first dispose of appellant’s contention that the bill presents error in that it shows the trial court violated Art. 707 C. C. P., which reads as follows: “In ruling upon the admissibility of evidence, the judge shall not discuss or comment upon the weight of the same or its bearing in the case, but shall simply decide whether or not it is admissible; nor shall he, at any stage of the proceedings previous to the return of a verdict, make any remark calculated to convey to the jury his opinion of the case.”
We have examined the authorities relied upon by appellant and are in accord with their holding that a violation of this statute will ordinarily result in a reversal if the point is properly preserved by an exception to the court’s remark. We are inclined to the view that the bill before us is insufficient to save exception to the statement made by the court in not sustaining objection to the questions and remark of the District Attorney. Before discussing that feature of the bill we observe that George Porcher had testified to something before the jury. We know this because the court in his charge withdrew the “entire testimony” of said witness from the consideration of the jury. Notwithstanding the bill recites that Weathered “had denied making numerous statements to the said George Porcher” this court is left completely in the dark as to what statements were *510attributed to Weathered, in order that this court might determine whether the question propounded to Weathered “was drawing extraneous matters into the record.” This, and the further objection that if the witness was drunk it would not be binding on appellant, were the only objections urged. The objection does not supply the facts which would control in determining the question.
Appellant briefs the point upon the proposition that it was an effort on the part of the State to impeach Weathered upon a “collateral” matter by showing that he was drunk at the time of the conversation with Porcher.
We here adopt from Branch’s Ann. Tex. P. C., p. 108, Sec. 178, the following:
“The interest, motives, or animus of a witness are not regarded as matters collateral to the issue. O’Neal v. State, 57 Texas Crim. Rep. 249, 122 S. W. 386. Earle v. State, 142 S. W. 1182. Pope v. State, 143 S. W. 612. Cain v. State, 153 S. W. 153. Edwards v. State, 172 S. W. 233. Latham v. State, 172 S. W. 808.”
If the statements attributed to Weathered in his conversation with Porcher showed his “interest, motives or animus” as a witness (as to which we are completely inadvised) the inquiry about said statements would not be upon a “collateral” matter, nor would it be “drawing extraneous matters into the record.” If among the “numerous statements” which he denied making to Porcher there were those which characterized Weathered in the particulars mentioned then an inquiry to said witness as to whether he was not intoxicated at the time of the conversation with Porcher was permissible as testing the memory of the witness and his capacity for accurate recollection as to the occurrence under investigation. Branch’s Ann. Tex. P. C., p. 23, Sec. 43, and cases there cited. Graham v. State, 125 Tex. Cr. R. 531, 69 S. W. (2d) 73-79. It is impossible for us to say from the bill before us that the inquiry by the District Attorney of Weathered as to whether he was drunk on the occasion mentioned was improper. Of course, it was improper for him to make the remark he did when objection was interposed to his question. However, in view of the fact that he made no further effort to introduce evidence on the question of whether Weathered was drunk at the time mentioned, and the general unsatisfactory condition of the bill, together with the fact that all of Porcher’s testimony was withdrawn from the *511consideration of the jury, makes us unwilling to hold that the remark of the District Attorney presents reversible error.
The motion for rehearing is overruled.